NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KARMEL ROE,                                     No.    15-55471

                  Plaintiff-Appellant,           D.C. No. 5:11-cv-01991-TJH-DTB

   v.
                                                 MEMORANDUM*
 BANK OF AMERICA, N.A.; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Terry J. Hatter, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Karmel Roe appeals pro se from the district court’s judgment dismissing her

action alleging federal and state law claims arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Roe’s action because Roe lacks

standing to challenge any assignment of her loan into a securitized trust. See, e.g.,

Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal. Rptr. 3d 790, 796 (Ct. App.

2016) (holding that an assignment of a loan into a securitized trust that was

allegedly forged or untimely was merely voidable and, therefore, the borrower

lacked standing to challenge its validity).

      The district court did not abuse its discretion by denying Roe leave to amend

because amendment would have been futile. Chappel v. Lab. Corp. of Am., 232
F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and explaining

that denial of leave to amend is proper when amendment would be futile).

      We reject as without merit Roe’s contentions that the district court violated

her right to due process, incorrectly analyzed relevant case law, and neglected to

address any of Roe’s claims.

      AFFIRMED.




                                              2                                 15-55471